Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
This communication is responsive to Amendment, filed 06/23/2022.
 	Claims 1-4, 6-9, 11-14 are pending in this application. This action is made non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 1-4, 6-9, 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryder et al. (US Pub No. 2009/0024540), in view of Dheer et al. (US Pat No. 2007/0100748). 
	As to claims 1, 6, 11, Ryder teaches a computer-implemented method of using a data communication system for dynamic asset modification, the method comprises:
	generating, by an asset modification module of a service provider computing device of the data communication system, a core algorithm for modification of assets when associated with a plurality of user computing devices of the data communication system, wherein the core algorithm modifies the assets based on time-sensitive and time varying evaluation data and in accordance with user preferences of a subset of user computing devices of the plurality of user computing devices, wherein the subset of user computing devices are associated with purchasers of the assets, wherein the subset of user computing devices are disassociated with the sellers of the assets (i.e. the personal finance code may incorporate an asset allocation, [0064]; such a finite period provides finite limits to source, use, and the pool of funds, and may be used to develop the personal financial management system, [0066]; the flow of funds of an individual from multiple sources of income to multiple uses, [0068]; the use of funds may be several uses for a given period (UA1, UB1), , [0070]; The individual's purpose ...  a desired asset allocation, [0088]; The purchase of assets, [0087]; Such a purchase of assets is savings, [0051]; the table may include cells for taxes, retirement asset purchasing, mortgage interest, debt repayment, or other asset purchasing, [0169]);
	for an asset of the assets when associated with a first user computing device of the subset of user computing devices of the data communication system, wherein the first user computing device is distinct from the service provider computing device (i.e. establishing a personal finance code ... The lifetime pool of funds is decreased by the individual's use of funds over his/her lifetime (also finite), [0065]; the source of funds (S) may be income, investment returns, trust fund benefits ... asset purchases, [0067]; Savings 2 is the purchase of assets or a reduction in liability. In addition, savings may take various forms, including buying assets in a brokerage account, personal investment account, or retirement account, among others, [0080]):
	generating by an asset modification module of the first user computing device, a set of first augmented algorithms based on the core algorithm, wherein the set of first augmented algorithms modifies the asset based on asset specific time-sensitive and time varying evaluation data and in accordance with asset specific first user preferences for a first purchaser of the asset, wherein the asset specific first user preferences are disassociated with a seller of the asset (i.e. Such sources may include more than one source of funds for a given period (SA1 and SB1), or such sources may include the same source across multiple periods (SA1 and SA2). Further, such sources may be any
source for any period (SNM). The period may take many forms, including, for example,  
hourly, daily, weekly, monthly, annual, biannual, or other periods, [0069]); and
	when the asset is selected for modification (i.e. Income producing assets (IPA) ... savings accounts, equities, bonds, or real estate investments, among others, [0082]; Income consuming assets (ICA), [0083]; The purchase of assets and allocation of income to expenses and savings represents the activities associated with a fiscal state, [0087]; the periodic reevaluation allows reallocation to meet the personal finance code or to prepare a new personal finance code based on a revised purpose in view of fiscal state, [0099]):
	obtaining, by the asset modification module of the first user computing device, current asset specific time-sensitive and time varying evaluation data from the asset modification module of the service provider computing device (i.e. As the pool of funds may be limited ... a change in the source or amount of income may alter the funds available for each use, [00071]; Such retirement investments may include the purchase of assets .. the source of funds table. Cells may also be allocated to mortgage interest, debt reduction, debt interest, or various categories of asset purchasing, [0170]; Changes in the personal finance code or changes in fiscal behavior in response to such factors may be projected to determine the state of personal finance, [0161]);
	selecting, by the asset modification module of the first user computing device, an augmented algorithm of the set of first augmented algorithms based on the current asset specific time-sensitive and time varying evaluation data and the asset specific first user preferences, wherein the augmented algorithm processes indicators of the current asset specific time-sensitive and time varying evaluation data in light of the asset specific first user preferences to determine a modification operation (i.e. an increase in a source of income in a present period may enable use of those funds in any future period. A decrease in a present use may increase funds available for another use in the current period or for any use for any period in the future, [0072]; In a lifetime, the use of funds may be taken from a pool created from all sources of funds. Sources of funds, uses of funds, and time frame are all finite and measurable, [0073]; both of the source and use allocation and the asset allocation may be performed for a shortened period and projected over an extended period, [0174]);
	modifying, by the asset modification module of the first user computing device, the asset in accordance with the modification operation to produce a modified asset (i.e. savings may take various forms, including buying assets in a brokerage account, personal investment account, or retirement account, among others, [0080]; income producing assets (IPA), income consuming assets and liabilities (ICA), non-performing income producing assets (NPIPA), and neutral assets (NA), [0081]; the personal finance code ... the elements of a desired lifestyle is interconnected, [0089]; corrections are made to return to an established path to meet the future fiscal events. Alternatively, a new path may be established from the then current state, [0096]; the table may, for example, extend over several years and show a projection of a cumulative total for future years, [0178]); and
	causing, by the asset modification module of the first user computing device via the data communication system, a record for the modified asset to be stored in a set of records in a memory of the service provider computing device so that the service provider computing device subsequently utilizes the record for the modified asset to provide a corresponding asset to the first user computing device in accordance with corresponding asset specific first user preferences for the assets, wherein each record of the set of records corresponds to one asset of the assets and is indexed in the memory by an asset identifier of the corresponding one asset of the assets, wherein each record includes the asset identifier of the corresponding one asset of the assets (i.e. From the personal finance code, budgetary guidelines may be determined, [0106]; an entry table may be provided for use of funds ... the use table provides entries for taxes, the purchase of IPAs through a retirement account, the purchase of IPAs outside of a retirement account, mortgage interest, debt repayment, or the purchase of other assets, among other categories, [0114]; Balance may account for taxes, gifting, lifestyle, education, insurance, retirement funds, estate planning, asset purchasing, asset preservation, and business or professional income and expenses ... Changes in the personal finance code or changes in fiscal behavior in response to such factors may be projected to determine the state of personal finance, [0161]).
	Ryder implicitly teaches the term "user preferences" as saving and income preferences (i.e. determining one or more budgetary guidelines associated with the personal finance code. Such budgetary guidelines may be further associated with spending categories, or saving and income preferences, among others, [0184]). Ryder does not clearly state this term.
	Dheer teaches this limitation (i.e. The channel selection business logic utilizes the information received from the user regarding the service or transaction type, as well as the user preferences with regard to transaction cost, time, risk, and so on. In certain cases, if time is critical, a faster channel, such as EFT may be selected by the channel selection business logic 410, but this may increase the cost of the transaction, [0045]).
It would have been obvious to one of ordinary skill of the art having the teaching of Ryder, Dheer at the time the invention was made to modify the system of Ryder to include the limitations as taught by Dheer. One of ordinary skill in the art would be motivated to receive the information from the user regarding the service or transaction type, as well as the user preferences in view of Dheer ([0045]), as doing so would give the added benefit of selecting the optimum network to perform each leg of the transaction based upon constraints associated with the transaction and user preferences, such as cost and speed of the transaction, restrictions or rules imposed by the networks and/or the financial institutions, and constraints of the network as taught by Dheer ([0016]).

As to claims 2, 7, 12, Ryder teaches the asset comprises at least one of:
	tangible property, financial capital, intangible assets, intelligence information, a rented asset, and a disposal asset (i.e. income producing asset purchases may feedback into investment income, [0079]; Savings 2 is the purchase of assets or a reduction in liability. In addition, savings may take various forms, including buying assets in a brokerage account, personal investment account, or retirement account, among others, [0080]; Assets may be categorized into various categories ... such categories may include income producing assets (IPA), income consuming assets and liabilities (ICA), non-performing income producing assets (NPIPA), and neutral assets (NA), among others, [0081]).

As per claims 3, 8, 13, Ryder teaches the modification operation includes one 
or more of: increase amount, decrease amount, dispose of some or all, use some of all, transfer some or all, assign some of all, adjust sales price, adjust anticipated purchase price, adjust purchasing procedures, buy, and sell some or all (i.e. an increase in checkbook balance, [0050]; The lifetime pool of funds is decreased by the individual's use of funds over his/her lifetime, [0065]; an increase in a source of income in a present period may enable use of those funds in any future period. A decrease in a present use may increase funds available for another use in the current period or for any use for any period in the future, [0072]).

As to claims 4, 9, 14, Ryder teaches the indicators of the current asset specific time-sensitive and time varying evaluation data include one or more of: a factor of the current asset specific time-sensitive and time varying evaluation data, a comparison of the current asset specific time-sensitive and time varying evaluation data to a time-sensitive and time varying evaluation data trend, a condition of the current asset specific time-sensitive and time varying evaluation data, and comparison of the current asset specific time-sensitive and time varying evaluation data to a time-sensitive and time varying evaluation data pattern (i.e. for an individual, a positive vision of financial well-being is a confluence of fiscal reality (state) and individual purpose, which includes a lifetime of desires and goals to the extent that a fiscal portion of such desires and goals can be quantified, [0042]; In a first period, an individual has a source of income and a set of uses for funds ... In a second period, the individual also has a source of income and a set of uses, [0044]; With periodic evaluation, the individual may take corrective action or observe the effect of financial behavior relative to the personal finance code, [0096]).

Response to Arguments
Applicant's arguments with respect to claims 1-4, 6-9, 11-14 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/           Primary Examiner, Art Unit 2153